PLATT, District Judge.
The article in question, as found by the Board of General Appraisers, is made of 64 copper wires, each of which is tin-coated and covered with cotton, the wires being grouped *891together, and the whole wrapped "successively with paper, metal foil, paper, and cotton threads, after which other cotton threads, treated to make them waterproof, are braided around the whole. It was assessed for duty at 45 per cent, ad valorem and Ij4 cents per pound, under the proviso to paragraph 137 of Tariff Att July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 161 [U. S. Comp. St. 1901, p. 1639], which provides in part “that articles manufactured from * * * copper wire shall pay the rate of duty imposed upon the wire used in the manufacture of such articles, and in addition thereto one and one-fourth cents per pound.” It is claimed to be dutiable at the rate of 45 per cent, ad valorem, under the same paragraph of said act, as “wire not specially provided for, * * * uncovered or covered,” or, alternatively, under the provisions of paragraph 193 (30 Stat. 167 [U. S. Comp. St. 1901, p. 1645]), or under section 7 of said act (30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]), at the same rate.
The importation in question is a distinctive article, brought over here for a special use, and, quoting from Lawrence v. Alien, 7 How. 785, 12 L. Ed. 914, it is put “into a new form, capable of being used and designed to be used” in that form.
The decision of the Board of Appraisers is affirmed.